DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is in response to communication filed on 09/22/2020.
Claims 1-12 are pending of which claims 1 and 7 are independent.
The IDS(s) submitted on 09/22/2020 has been considered.
		           Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Novlan et al (US 20190261412)


Regarding claim 1, Novlan discloses a method (i.e. see Figs. 1-10) performed by a wireless device (i.e. as an example UE 104 in Fig. 1 or UE 204 in Fig. 2 but can be any UE in any Figure)  in an unlicensed band (i.e. see title and abstract - Close Loop Listen Before Talk  For NR operation in Unlicensed Spectrum and see paragraphs 15 and 35 as an example) , the method comprising:
receiving a request signal(i.e. a First Clear Channel Assessment request is received from the Base Station and is shown as 210 in Fig. 2 and is a LBT trigger and can be sent independently or via a PDCCH/DCI per paragraph 43 - See also Fig. 7 - block 702)  for requesting an initiation of a downlink (DL) transmission (i.e. the LBT trigger 210 or the First Clear Channel  Assessment is mapped to be a request to send a downlink message because if the result of the LBT/Channel Assessment done by the UE is positive and shows no interference then a downlink transmission will be scheduled and eventually transmitted and is identical to Applicant’s invention as Novlan addresses the same problem as described in paragraph 35. see paragraph 42 and blocks 706 and 708 of Fig. 7) from a base station (See Fig. 7 - blocks 702, 704, 706 and 708 and paragraphs 64-68) ; and
if a wireless medium is idle after performing carrier sensing (CS) (See paragraph 42 and 67 indicating if the channel/medium is not busy then a report will be sent to the Base Station) , transmitting a response signal (Fig. 2 Report 216 is the response signal indicating the channel/medium idle to the Base Station triggering the base station to schedule a downlink transmission and eventually transmits it)  for accepting the initiation of the DL transmission to the base station (See paragraph 42 in relation to Fig. 2 and response signal 216 and Fig. 7 blocks 706 and 708 paragraphs 67-68),
wherein the CS (CS being Channel Sensing is LBT)  is performed for a receive (RX) beam direction acquired from the request signal.(See Paragraph3 37 and 43 indicating closed loop LBT will be conducted and consists Tx/Rx pair and the parameter for setting it up is included in the LBT trigger 210/the request signal)

Regarding claim 7, Novlan discloses a device (i.e. as an example UE 104 in Fig. 1 or UE 204 in Fig. 2. Fig. 9 UE 900  but can be any UE in any Figure) in an unlicensed band (i.e. see title and abstract - Close Loop Listen Before Talk  For NR operation in Unlicensed Spectrum and see paragraphs  15 and 35 as an example) , the device comprising:

a transceiver configured to transmit and receive a radio signal (i.e. TCVR 99 and 913 in Fig. 9); and a processor (Fig. 9 Processor 902) operatively coupled to the transceiver (i.e. TCVR 99 and 913 in Fig. 9);and configured to: control the transceiver to 
receive a request signal(i.e. a First Clear Channel Assessment request is received from the Base Station and is shown as 210 in Fig. 2 and is a LBT trigger and can be sent independently or via a PDCCH/DCI per paragraph 43 - See also Fig. 7 - block 702)  for requesting an initiation of a downlink (DL) transmission (i.e. the LBT trigger 210 or the First Clear Channel  Assessment is mapped to be a request to send a downlink message because if the result of the LBT/Channel Assessment done by the UE is positive and shows no interference then a downlink transmission will be scheduled and eventually transmitted and is identical to Applicant’s invention as Novlan addresses the same problem as described in paragraph 35. see paragraph 42 and blocks 706 and 708 of Fig. 7) from a base station (See Fig. 7 - blocks 702, 704, 706 and 708 and paragraphs 64-68) ; and control the transceiver to transmit a response signal (Fig. 2 Report 216 is the response signal indicating the channel/medium idle to the Base Station triggering the base station to schedule a downlink transmission and eventually transmits it)  for accepting the initiation of the DL transmission to the base station (See paragraph 42 in relation to Fig. 2 and response signal 216 and Fig. 7 blocks 706 and 708 paragraphs 67-68) if a wireless medium is idle after performing  channel/medium is not busy then a report will be sent to the Base Station)
wherein the CS (CS being Channel Sensing is LBT)  is performed for a receive (RX) beam direction acquired from the request signal.(See Paragraph3 37 and 43 indicating closed loop LBT will be conducted and consists Tx/Rx pair and the parameter for setting it up is included in the LBT trigger 210/the request signal)
Regarding claims 2 and 8, Novlan discloses the method of claim 1 and the device of claim 7 as set forth above, and also discloses wherein the RX beam direction corresponds to a transmit (TX) beam direction in which the request signal is transmitted. (i.e. Novlan in paragraph 37 discloses the LBT are conducted on a Rx/TX beam pair link)
Regarding claims 3 and 9, Novlan discloses the method of claim 1 and the device of claim 7 as set forth above,  wherein the RX beam direction corresponds to a DL beam direction applied to the DL transmission, and the DL beam direction is acquired from the request signal. (Novlan indicates in paragraphs 37 and 43 that the request signal/LBT trigger will contain information on the paired LBT Link ad TX/RX and from the UE perspective it has to specify the downlink beam coming from the Base Station and is acquired from the request signal/LBT trigger)
Regarding claims 6 and 12, Novlan discloses the method of claim 1 and the device of claim 7 as set forth above,  wherein the response signal comprises information on an interference amount measured by the wireless device. (i.e. the response to the request message/LBT Trigger being LBT feedback per paragraph 45 the LBT feedback may include additional information regarding the identities and/or measurements such as channel occupancy indication (time/frequency/spatial occupancy) and RSRP/RSSI measurement(s) of detected potentially interfering transmitters. See also paragraph 55)

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474